DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuan (US 2008/0315372).
 Regarding claim 1.
Kuan teaches a method comprising: bonding a first device die (58) to a second device die (50) (fig 2d); encapsulating the first device die (58) in a first encapsulant (64) (fig 2f); performing a backside grinding process on the second device die (50) to reveal through-vias (54) in the second device die (50) (fig 2g): forming first electrical connectors (78) on the second device die (50) to form a first package (fig 2h,I), wherein the first package (80) comprises the first device die (58) and the second device die (fig 50) (paragraph 40-50); encapsulating the first package in a second encapsulant (132) (fig 9); and forming an interconnect structure physically contacting the first package and the second .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (US 2008/0315372) as applied to claim 1 and further in view of Yu (US 2019/0244947)
 Regarding claim 2
Kuan teaches elements of the claimed invention above
Kuan does not teach forming the interconnect structure comprises forming an dielectric layer and openings therein.
Yu teaches the forming the interconnect structure comprises: forming a dielectric layer (1001) overlapping the first package and the second encapsulant (801); forming openings in the dielectric layer, wherein the first electric connectors are revealed through the openings; and forming redistribution lines extending into the openings to contact the through-vias (fig 9,10) (paragraph 69-71).
It would have been obvious to one of ordinary skill in the art to form a redistribution structure in order to reduce the physical size of the package and increase integration density (paragraph 2-3)
Allowable Subject Matter
  Claims 21 through 32 allowed.
Claims 3 through 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach:
 A method comprising: bonding a first device die to a second device die; encapsulating the first device die in a first encapsulant; performing a backside grinding process on the second device die to reveal through-vias in the second device die: forming first electrical connectors on the second device die to form a first package, wherein the first package comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant, wherein the interconnect structure comprises second electrical connectors.the second device die comprises a plurality of probe pads, and the method further comprises testing the second device die using the plurality of probe pads, and wherein the first encapsulant is in physical contact with the probe pads. 
 A method comprising: bonding a first device die to a second device die; encapsulating the first device die in a first encapsulant; performing a backside grinding process on the second device die to reveal through-vias in the second device die: forming first electrical connectors on the second device die to form a first package, wherein the first package comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant, wherein the interconnect structure comprises second electrical connectors,wherein the second encapsulant fills spaces  between the first electrical connectors, and the encapsulating the first package in the second encapsulant comprises a planarization process to level surfaces of the first electrical connectors with a surface of the second encapsulant.
 	 A method comprising: bonding a first device die to a second device die; encapsulating the first device die in a first encapsulant; performing a backside grinding process on the second device die to reveal through-vias in the second device die: forming first electrical connectors on the second device die to form a first package, wherein the first package comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant, wherein the interconnect structure comprises second electrical connectors,dispensing a filling dielectric material into spaces between the first electrical connectors, and the encapsulating the first package in the second encapsulant comprises a planarization process to level surfaces of the first electrical connectors with a surface of the filling dielectric material.
 	 A method comprising: bonding a first device die to a second device die; encapsulating the first device die in a first encapsulant; performing a backside grinding process on the second device die to reveal through-vias in the second device die: forming first electrical connectors on the second device die to form a first package, wherein the first package comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant, wherein the interconnect structure comprises second electrical connectors, sawing-through the second encapsulant and the interconnect structure to form a second package, wherein the second package comprises the first device die and the second device die; and bonding the second package to a package substrate.
 A method comprising: bonding a first device die to a first plurality of conductive features of a second device die; probing the second device die and the first device die through a second plurality of conductive features of the second device die; encapsulating the first device die in a first encapsulant; forming electrical connectors on the second device die to form a first package, wherein the first package comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant.
 A method comprising: forming a package comprising: a device die comprising a semiconductor substrate; a package component over and bonding to the device die; a first molding compound molding the package component therein; a dielectric layer underlying the device die, wherein edges of the dielectric layer are flush with corresponding edges of the first molding compound and the device die; and non-solder conductive features underlying the semiconductor substrate of the device die, wherein the non-solder conductive features extend into the dielectric layer; and forming a plurality of redistribution lines directly from the package, wherein the plurality of redistribution lines are in physically contact with the non-solder conductive features, and wherein the plurality of redistribution lines are distributed in an area laterally extending beyond the package.
  Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817